Exhibit 10.1

Execution Version 

SIXTH AMENDMENT TO CREDIT AGREEMENT

This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), made and entered
into as of July 8, 2013, is by and between Electromed, Inc., a Minnesota
corporation (the “Borrower”), and U.S. Bank National Association, a national
banking association (the “Bank”).

RECITALS

A.   The Bank and the Borrower entered into that certain Amended and Restated
Credit Agreement dated as of November 7, 2011, between the Bank and the
Borrower, as amended by that certain First Amendment to Credit Agreement dated
as of December 30, 2011, that certain Consent and Waiver and Second Amendment to
Credit Agreement dated as of May 14, 2012, that certain Waiver and Third
Amendment to Credit Agreement dated as of September 28, 2012, that certain
Waiver and Fourth Amendment to Credit Agreement dated as of February 13, 2013
and that certain Waiver and Fifth Amendment to Credit Agreement dated as of May
10, 2013 (as further amended, restated or otherwise modified from time to time,
the “Credit Agreement”).

B.   The Borrower and the Bank desire to amend certain provisions of the Credit
Agreement, subject to the terms and conditions set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Section 1.                     Capitalized Terms. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement, unless the context otherwise requires.

Section 2.                     Amendments to Credit Agreement .

2.1.              Definitions. Section 1.1 of the Credit Agreement is amended by
adding the following definitions to read in their entireties as follows:

“Balance Sheet Leverage Ratio”: At the time of any determination, the ratio of

(a) the sum of total liabilities minus Subordinated Debt

to

(b) the sum of total assets, minus total liabilities, minus intangible assets,
plus Subordinated Debt, in each case as determined in accordance with GAAP.

 

 

 

“Operating Expenses”: For any period of calculation, the aggregate, calculated
under generally accepted accounting principles on a consolidating basis, of all
losses and expenses (determined, however, so as not to be counted more than
once), including taxes and other governmental charges, if any, incurred by the
Person or group of Persons for which the calculation is made during such period,
excluding therefrom interest on long-term indebtedness, depreciation and
amortization expenses, unrealized losses on the valuation of investments, loss
on extinguishment of indebtedness or disposal of fixed assets and extraordinary
or nonrecurring losses and expenses.

“Total Liquidity”: As of any date of determination, an amount equal to the sum
of unrestricted cash and cash equivalents currently held by the Borrower in one
or more deposit accounts with the Bank or another financial institution
acceptable to the Bank free and clear of any lien other than a Lien in favor of
the Bank, plus the total amount of Revolving Loans available to the Borrower
under Section 2.1(a), minus overdrafts, minus the Total Revolving Outstandings.

“Total Operating Liquidity Ratio”: As of any date of determination, the ratio of

(a) Total Liquidity

to

(b) Operating Expenses of the Borrower and its Subsidiaries for the twelve
months ending on such date, divided by twelve.

2.2.              Clean Down Period. Section 2.6(d) of the Credit Agreement is
amended to read in its entirety as follows:

(d)           Intentionally Omitted.

2.3.              Indebtedness. Section 6.12(e) of the Credit Agreement is
amended to read in its entirety as follows:

(e)            Intentionally Omitted.

2.4.              Fixed Charge Coverage Ratio. Section 6.15 of the Credit
Agreement is amended to read in its entirety as follows:

Section 6.15   Fixed Charge Coverage Ratio. The Borrower will not permit the
Fixed Charge Coverage Ratio, as of the quarter ending June 30, 2014, and as of
the end of each quarter thereafter, to be less than 1.15 to 1, in each case for
the quarter ending on such date.

2.5.              Minimum EBITDA. Section 6.16 of the Credit Agreement is
amended to read in its entirety as follows:

 

2

 

Section 6.16   Minimum EBITDA. The Borrower will not permit EBITDA, (i) as of
the quarter ending September 30, 2013, to be less than negative $550,000, (ii)
as of the quarter ending December 31, 2013, to be less than negative $100,000,
and (iii) as of the quarter ending March 31, 2014, to be less than $400,000, in
each case for the quarter ending on such date.

2.6.              Minimum Total Liquidity. Section 6.18 of the Credit Agreement
is amended to read in its entirety as follows:

Section 6.19   Minimum Total Liquidity. The Borrower will not permit Total
Liquidity, as of September 30, 2013, December 31, 2013, and March 31, 2014, to
be less than $400,000.

2.7.              Management. Section 6.20 of the Credit Agreement is amended to
read in its entirety as follows:

Section 6.20.   Management. In no event shall Kathleen Skarvan cease to be chief
executive officer or Jeremy Brock cease to be chief financial officer.

2.8.              Total Operating Liquidity Ratio. Article VI of the Credit
Agreement is amended by adding a new Section 6.26 to read in its entirety as
follows:

Section 6.26   Total Operating Liquidity Ratio. The Borrower will not permit the
Total Operating Liquidity Ratio, as of the quarter ending June 30, 2014, and as
of the end of each quarter, thereafter, to be less than 1.00 to 1.

2.9.              Balance Sheet Leverage Ratio. Article VI of the Credit
Agreement is amended by adding a new Section 6.27 to read in its entirety as
follows:

Section 6.27   Balance Sheet Leverage Ratio. The Borrower will not permit the
Balance Sheet Leverage Ratio, as of the quarter ending September 30, 2013, and
as of the end of each quarter, thereafter, to be more than 1.50 to 1.

2.10.           Form of Compliance Certificate. Exhibit G to the Credit
Agreement is amended to read in its entirety as set forth on Exhibit A hereto.

Section 3.                     Effectiveness of Amendment. The amendments set
forth in Section 2 hereof shall become effective upon the delivery of, or
compliance with, the following:

3.1.              This Amendment, duly executed by the Borrower and delivered
(including by way of telecopy or other electronic transmission (including by
e-mail in .pdf format), in each case with original signatures to follow promptly
thereafter) to the Bank.

3.2.              A certificate of an officer of the Borrower certifying to a
true and correct copy of resolutions of the Borrower authorizing and ratifying
this Amendment, each in form and substance satisfactory to the Bank.

 

3

 

3.3.              The Borrower shall have satisfied such other conditions as
specified by the Bank, including payment of all unpaid legal fees and expenses
incurred by the Bank through the date of this Amendment in connection with the
Credit Agreement and this Amendment and requested to be paid by the Bank.

Section 4.                     Release, No Waiver, Representations, Warranties,
Authority, No Adverse Claim.

4.1.              Release of Claims. The Borrower, for itself and on behalf of
its legal representatives, successors, and assigns, hereby (a) expressly waives,
releases, and relinquishes the Bank from any and all claims, offsets, defenses,
affirmative defenses, and counterclaims of any kind or nature whatsoever that
the Borrower has asserted, or might assert, against the Bank with respect to the
Obligations, the Credit Agreement (including as affected by this Amendment), and
any other Loan Document, in each case arising on or before the date hereof, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof, and (b) expressly covenants and agrees never
to institute, cause to be instituted, or continue prosecution of any suit or
other form of action or proceeding of any kind or nature whatsoever against the
Bank by reason of or in connection with any of the foregoing matters, claims, or
causes of action.

4.2.              No Waiver. The execution of this Amendment and acceptance of
any documents related hereto shall not be deemed to be a waiver of any Default
or Event of Default under the Credit Agreement or breach, default, or event of
default under any Security Document or other document held by the Bank, whether
or not known to the Bank and whether or not existing on the date of this
Amendment.

4.3.              Reassertion of Representations and Warranties, No Default. The
Borrower hereby represents that on and as of the date hereof and after giving
effect to this Amendment (a) all of the representations and warranties in the
Credit Agreement and the Security Documents are true, correct, and complete in
all material respects, without duplication as to any materiality modifiers,
qualifications, or limitations set forth in Article IV of the Credit Agreement,
in each case as of the date hereof as though made on and as of such date, except
(i) for changes permitted by the terms of the Credit Agreement and (ii) to the
extent that any such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date, and (b) there will
exist no Default or Event of Default under the Loan Documents as affected by
this Amendment on such date that the Bank has not expressly waived in writing.

4.4.              Authority, No Conflict, No Consent Required. The Borrower
represents and warrants that it has the power, legal right, and authority to
enter into the Amendment and has duly authorized as appropriate the execution
and delivery of the Amendment by proper corporate action, and neither the
Amendment nor the agreements herein contravene or constitute a default under any
agreement, instrument, or indenture to which the Borrower is a party or a
signatory, any provision of the Borrower’s articles of incorporation or bylaws,
or any other agreement or requirement of law, or result in the imposition of any
Lien on any of its property under any agreement binding on or applicable to the
Borrower or any of its property except, if any, in favor of the Bank. The
Borrower represents and warrants that no consent, approval, or authorization of
or registration or declaration with any Person, including but not limited to any
governmental authority, is required in connection with the execution and
delivery of the Amendment or the performance of obligations of the Borrower
therein described, except for those that the Borrower has obtained or provided
and as to which the Borrower has delivered certified copies of documents
evidencing each such action to the Bank.

 

4

 

4.5.              No Adverse Claim. The Borrower warrants, acknowledges, and
agrees that no events have taken place and no circumstances exist at the date
hereof that would give the Borrower a basis to assert a defense, offset, or
counterclaim to any claim of the Bank with respect to the Obligations.

Section 5.                     Affirmation of Loan Documents, Further
References, Affirmation of Security Interest. Each of the Bank and the Borrower
acknowledge and affirm that the Credit Agreement, the Security Documents, and
each of the other Loan Documents to which it is a party is hereby ratified and
confirmed in all respects and all terms, conditions, and provisions of each such
Loan Document shall remain unmodified and in full force and effect. The Borrower
confirms to the Bank that the Obligations are and continue to be secured by the
security interest granted in favor of the Bank under the Security Documents and
that all of the terms, conditions, provisions, agreements, requirements,
promises, obligations, duties, covenants, and representations of the Borrower
under such documents and any and all other documents and agreements entered into
with respect to the obligations under the Credit Agreement are hereby ratified,
assumed, and affirmed in all respects by the Borrower.

Section 6.                     Merger and Integration, Superseding Effect. This
Amendment, on and after the date hereof, embodies the entire agreement and
understanding between the parties hereto and supersedes and has merged into this
Amendment all prior oral and written agreements on the same subjects by and
between the parties hereto with the effect that this Amendment shall control
with respect to the specific subjects hereof and thereof.

Section 7.                     Severability. Whenever possible, each provision
of this Amendment and any other statement, instrument, or transaction
contemplated hereby or relating hereto shall be interpreted so as to be
effective, valid, and enforceable under the applicable law of any jurisdiction,
but if any provision of this Amendment or any other statement, instrument, or
transaction contemplated hereby or relating hereto is held to be prohibited,
invalid, or unenforceable under the applicable law, such provision shall be
ineffective in such jurisdiction only to the extent of such prohibition,
invalidity, or unenforceability, without invalidating or rendering unenforceable
the remainder of such provision or the remaining provisions of this Amendment or
any other statement, instrument, or transaction contemplated hereby or relating
hereto in such jurisdiction, or affecting the effectiveness, validity, or
enforceability of such provision in any other jurisdiction.

Section 8.                     Successors. This Amendment shall be binding upon
the Borrower, the Bank, and their respective successors and assigns, and shall
inure to the benefit of the Borrower, the Bank, and the successors and assigns
of the Bank.

 

5

 

Section 9.                     Expenses. The Borrower shall pay the Bank, upon
execution of this Amendment, the fees and expenses as provided in Section 8.2 of
the Credit Agreement.

Section 10.                  Headings. The headings of various sections of this
Amendment are for reference only and shall not be deemed to be a part of this
Amendment.

Section 11.                  Counterparts. This Amendment may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document.

Section 12.                  Governing Law. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AMENDMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES
THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO
NATIONAL BANKS.

[The remainder of this page is intentionally left blank]

 

 

 

 

 

6

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

 

  BORROWER:           ELECTROMED, INC.           By:  /s/ Jeremy Brock     Name:
Jeremy Brock     Title:  CFO           BANK:           U.S. BANK NATIONAL
ASSOCIATION           By:  /s/ Seth Tribon     Name: Seth Tribon     Title:
Assistant Vice President  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Amendment



 

 

Exhibit A to Sixth Amendment

 

(See Attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electromed, Inc.

Covenant Compliance Certificate

 

This Compliance Certificate is delivered under the Credit Agreement dated as of
November 7, 2011 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”), between Electromed and U.S. Bank National Association.

 

All terms used in this Compliance Certificate shall have the meanings given them
in the Credit Agreement.

 

I certify that the following amounts were correctly determined according to the
Credit Agreement as of the date set forth below:

 

    T3M T12M           EBITDA/EBITDAR 13-Jun 13-Jun           Earnings 0 0      
  + Interest 0 0         + Taxes 0 0         + Depreciation 0 0         +
Amortization 0 0           EBITDA 0 0         + Rent 0 0           EBITDAR 0 0  
                        Total Liquidity 13-Jun     Months of Operating Liquidity
13-Jun     Cash 0     Total Liquidity (above) 0   + Marketable Securities 0    
Numerator 0   + Equivalents 0     T12M Operating Expenses 0   + Revolver
Availability 0   / 12 (1 month Op Expenses) 0     Total Liquidity 0    
Denominator 0     COVENANT (Min Liquidity) n/a     Months of Operating Liquidity
0.00             COVENANT (Min Months Op Liq) n/a                     EBITDA
13-Jun             T3M EBITDA (above) 0     Fixed Charge Coverage 13-Jun    
COVENANT (EBITDA) n/a     T12M EBITDAR (above) 0           - T12M MCAPEX (50% of
Dep) 0             Numerator 0     Balance Sheet Leverage 13-Jun     T12M Cash
Interest 0     Total Liabilities 0   + T12M Debt Payments 0   - Sub Debt 0   +
T12M Rent 0     Numerator 0     Denominator 0     Total Assets 0     FCC (T12M)
0.00   - Total Liabilities 0     COVENANT (FCC) n/a   - Intangible Assets 0    
      + Sub Debts 0             Denominator 0     No New Indebtedness All Times
    BS Leverage #DIV/0!     New Indebtedness* 0     COVENANT (BS Leverage) n/a  
  COVENANT (Min Months Op Liq) 0  

 

 

 

 

 

T3M = Trailing 3 month calculation

T12M = Trailing 12 month calculation

 

*No additional interest bearing debt (except for the current liabilities,
capital leases, and purchase money) without prior written approval of US Bank.
Measured at all times.

 

I further certify that the Borrower is in compliance with all other terms and
conditions of the Agreement and that no Event of Default or event that with
notice or lapse of time would be an Event of Default has occurred since the last
Compliance Certificate provided to the Bank.

 

 

  Electromed, Inc.                   As Borrower Representative            
Signed:       Quarter Ending:       Print Name:       Date of Certificate:      
Title:            

 

 

 

 

 

 

 

 

 

 



 